Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 1 of 64

UUM GICm Ole COM m eo ULmecien

United States Bankruptcy Court for the:
District of NEVADA

Case number (if known): Chapter you are filing under:
Chapter 7
C] Chapter 11
) Chapter 12
Q) Chapter 13

   

1s BANKSUPTCY COURGheck if this is an
MARY A. SCHOTE CLEREmended filing

ec a tt tnt ry

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/47

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your
government-issued picture YONEL -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture CANO-CASTILLO
identification to your meeting = Last name Last name
with the trustee.
Suffix (Sr., Jr, I, tl) Suffix (Sr., dr., HW, HN)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name : Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security xxx — xX _ 1 1 O04 XXX XK
number or federal OR OR
Individual Taxpayer
Identification number 9xx - xX 9xx - x =
(ITIN)

 

 

 

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 2 of 64

pebtor1 YONEL CANO-CASTILLO

 

First Name Middle Name

Last Name

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Case number (if known)

 

About Debtor 1:

i | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

( | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

EIN

 

5. Where you live

Business name

EIN”

EIN

 

6281 OREAD AVE

 

 

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

LAS VEGAS NV 89139

City State ZIP Code City State ZIP Code
CLARK

County County

If your mailing address is different from the one
above, fill itin here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

 

 

6. Why you are choosing
this district to file for
bankruptcy

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

Number Street

 

P.O. Box

 

City State ZIP Code

 

Check one:

Y Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Check one:

LL) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(2 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 1

Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 3 of 64

First Name

YONEL CANO-CASTILLO

Middle Name

Case number (if known),
Last Name

ee Tell the Court About Your Bankruptcy Case

7

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7

U] Chapter 11
OQ) Chapter 12
(J) Chapter 13

LJ | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

() | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

W | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

Do you rent your
residence?

Official Form 101

No
Qi Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
No
OQ) Yes. Debtor Relationship to you
District When Case number, if known,
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known.
MM/DD/YYYY
a No. Go to line 72.
(Yes. Has your landiord obtained an eviction judgment against you?

Q) No. Go to line 12.

Q) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 4 of 64

Debtor 1 YON EL CAN O-CASTILLO Case number (if known).

 

 

First Name Middle Name Last Name

a Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor (Q No. Goto Part 4.
of any full- or part-time
business? C] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. , P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ] Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

for? No. | am not filing under Chapter 11.
For a definition of small
business debtor, see CJ No. [am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

UL] Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14.Do youownorhaveany (YZINo
property that poses or is

 

alleged to pose a threat Cl Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 5 of 64

Debtor 1 YONEL CANO-CASTILLO

First Name Middle Name

Last Name

Case number (if known)

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

18. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

0 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(Cl I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

QO certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days. :

CJ | am not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a menial illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

() Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

U1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QC I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

th certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L] | am not required to receive a briefing about
credit counseling because of:

() incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

UI Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 6 of 64

Debtor 1 YONEL CANO-CASTILLO

First Name Middle Name Last Name

eo Answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
U] No. Go to line 16b.
Yes. Go to line 17.

Case number (if known)

 

46. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Q) No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after @ Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

C) No. | am not filing under Chapter 7. Go to line 18.

excluded and Wd No
administrative expenses
are paid that funds will be O) Yes

available for distribution
to unsecured creditors?

 

 

 

 

18. How many creditorsdo 1-49
you estimate that you Q) 50-99
owe? C2 100-199
U) 200-999
19, How much do you  $0-$50,000

estimate your assets to
be worth?

C) $50,001-$100,000
QI $100,001-$500,000
(J $500,001-$1 million

 

20. How much do you
estimate your liabilities
to be?

‘clewee Sign Below

For you

Official Form 101

() $0-$50,000

C) $50,001-$100,000
@ $100,001-$500,000
(3 $500,001-$1 million

) 1,000-5,000
CJ 5,001-10,000
(J 10,001-25,000

(J 25,001-50,000
(J 50,001-100,000
( More than 100,000

 

 

(J $1,000,001-$10 million
(J $10,000,001-$50 million
C) $50,000,001-$100 million
(J $100,000,001-$500 million

(J $500,000,001-$4 billion
(J $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion

 

CJ $1,000,004-$10 million

(3 $10,000,001-$50 million
(J $50,000,001-$100 million
CJ $100,000,001-$500 million

LJ More than $50 billion

LJ $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
(CJ $10,000,000,001-$50 billion
LJ More than $50 billion

| have examined this petition, and 1 declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341. 1519, and 3571.

x

x

 

Signatié ofPebipr
| 010014
MM! ? DP LYYY

Voluntary Petition for Individuals Filing for Bankruptcy

" Executed on

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

page 6

 

 
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 7 of 64

 

Debtor 1 YON EL CANO-CASTILLO Case number (if known)

 

First Name Middte Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

For your attorney, if you are
represented by one

 

if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 8 of 64

 

 

Debtor 41 YONEL CANO-CASTILLO Case number (if known),

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

 

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UL No

d Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

U) No
Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

(J No

W Yes. Name of Person AMY MILLER
Attach Bankruptey Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

‘Ge. x

 

 

 

 

 

 

Va e of Gi 1 Signature of Debtor 2
q Date
DD cia MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 9 of 64

Certificate Number: 12459-NV-CC-033185885

A:

12459-NV-CC-033 185885

CERTIFICATE OF COUNSELING

I CERTIFY that on July 31, 2019, at 9:46 o'clock AM PDT, Yonel Cano-Castillo
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the District of Nevada, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: July 31,2019 By: /s/Cesar Herrera
Name: Cesar Herrera

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 10 of 64

Fill in this information to identify the case:

Debtor 4 YONEL CANO-CASTILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Chapter
(If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case, If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

| Part 4: | Notice to Debtor

_ Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
_ filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
@ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

fa whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

 

what tax consequences may arise because a case is filed under the Bankruptcy Code;

fl whether any tax claims may be discharged;

fa whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
fl how to characterize the nature of your interests in property or your debts; or

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY MILLER has notified me of

Name

 

any maximum allowable fee before preparing any document for filing or accepting any fee.

 

 

! A 2 . { .
: LBD pare UY OHP OLY
! Signat tor 1 acknowledging receipt of this notice MM/DD /YYYY
Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 11 of 64

Debtor 4 YONEL CANO-CASTILLO Case number (if known).

First Name Middle Name Last Name

 

 

Ea Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
fa | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

fm | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 1170(h), and 342(b); and

@ if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

AMY MILLER MANAGER TAXES N MORE LLC
Printed name Title, if any Firm name, if it appfies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 . 702-979-5837

City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

Wi Voluntary Petition (Form 101) wi Schedule | (Form 1061) C) Chapter 11 Statement of Your Current Monthly
| F 122B
wi Statement About Your Social Security Numbers wi Schedule J (Form 106J) g neome (Form )
Form 121 Chapter 13 Statement of Your Current Monthl
a: (Declaration About an individual Debior's Income and Calculation of Commitment Period
wi Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 122C-1)
Certain Statistical Information (Form 106Sum
Wi schedule A/B i 1060/8) ) a Statement of Financial Affairs (Form 107) CI] Chapter 13 Calculation of Your Disposable
chedule ‘orm
Fi] Statement of Intention for Individuals Filing Income (Form 122C-2)
| Schedule C (Form 106C) Under Chapter 7 (Form 108) O) Application to Pay Filing Fee in Installments
(4 Schedule D (Form 106D) 4] Chapter 7 Statement of Your Current (Form 103A)
Wd Schedule E/F (Form 106E/F) Monthly Income (Form 122A-1) w Application to Have Chapter 7 Filing Fee
w CL) Statement of Exemption from Presumption Waived (Form 103B)
Schedule G (Form 1066) of Abuse Under § 707(b)(2) UW list of names and addresses of all creditors
Wi schedule H (Form 106H) (Form 122A-1Supp) (creditor or mailing matrix)
() Chapter 7 Means Test Calculation CQ) other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

LY b2/A 04 XXX-XX-XXXX Date

Stonalyfe of bankruptcy petilion preparer drOiticer-prinicipal, responsible - Social Security number of person who signed MM/DD/YYYY
perso, or partner

AMY MILLER

Printed name

 

nt ee me Date
Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM/DD/YYYY
person, or partner

 

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 12 of 64

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
District Of NEVADA

YONEL CANO-CASTILLO
In re Case No.

Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept... cere $200.00
Prior to the filing of this statement I have received... cccssseeseseeeseeeeeereeteees $200.00
Balance Due.....cccccccssssscssssscsscssvsnscccecssescsrensseseseneaeesaesenenenenenenenesenenensnenenenseeaenes $0.00

2. I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3, The source of the compensation paid to me was:
Debtor Other (specify)
YONEL CANO-CASTILLO paid $200.00 in cash.
4, The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

 

 

NAME SOCIAL SECURITY NUMBER
LO 620602539
/ LZ Signature — Social Security number of bankruptcy Date
petition preparer*
AMY MILLER 8565 S. EASTERN AVE SUITE 128, LAS VEGAS, NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of litle 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 13 of 64

Fillin this information to identify your case:

Debtor 1 YONEL CANO-CASTRO

First Name Middle Name Last Name

Debtor 2
‘Spouse, if filing) First Name Middie Name Last Name
p 9,

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number (J Check if this is an
{lf known) amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: | Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B occ seesesesssecceersessenssssnnesecsensessesessenseseessesaeseensasearansaneas $ __ 32,720.00
4b. Copy line 62, Total personal property, from SCHEUIC A/B.u.ccescseessssssssesssessseesssssssecssssecstecssseessssuecssessuesssessitsssesssieessiee $ 1,350.00
1c. Copy line 63, Total of all property on Schedule A/B ooo... ccc ccs cteseeartssesecaeesceeerenseseceeaseesesenesssesseueueeassenesesssseeesneneas $ 34,070.00

 

 

 

ir Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __ 200,157.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oe ec eesceceeresteeeeenseees $ :
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F oo... ces cece eeetneeee + 5 75,859.00
Your total liabilities g__ 276,016.00
Br Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 2 234.98
Copy your combined monthly income from line 12 Of Schedule foo... cee ccesseeececceeeeeeeenaetseeeseeeesecssersseceeceeaseaestespeaesaceeess $e
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SChECUIe J oie. eecccceccesseeseeraeceneeeeeaceesenseesasceessnsessaesuaaeasensesseaenssaucnsestessaeys $ ___ 2,637.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
Debtor 4 YONEL CANO-CASTRO Case number (if known),

Case 19-15024-btb Doc.1 Entered 08/05/19 15:26:02 Page 14 of 64

 

 

First Name Middle Name Last Name

| Part 4: | Answer These Questions for Administrative and Statistical Records

 

6.

 

Are you filing for bankruptcy under Chapters 7, 11, or 13?

(4) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes, 28 U.S.C. § 159.

) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

 

$___ 2,777.84

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) $3 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 

 

 
Case 19-15024-bitb Doci1 Entered 08/05/19 15:26:02

Fill in this information to identify your case and this filing:

YONEL CANO-CASTILLO

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 15 of 64

CJ Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

UL) No. Go to Part 2.
wi Yes. Where is the property?
What is the property? Check ail that apply.

6281 OREAD AVE wt Single-family home

Street address, if available, or other description

1.4.

 

QO Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home
Land

Investment property
Timeshare

Other

 

LAS VEGAS
City

NV 89139
State ZIP Code

 

Oooooo

 

Who has an interest in the property? Check one.

Q) Debtor 1 only

C] Debtor 2 only

(J Debtor 1 and Debtor 2 only

wi At least one of the debtors and another

CLARK
County

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$221,732.00 g 32,720.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

(CQ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.
C) Single-family home

1.2, Q) Duplex or multi-unit building

Street address, if available, or other description

 

L] Condominium or cooperative
C) Manufactured or mobile home
() Land

C) Investment property

CI). Timeshare

CJ other

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.
C) Debtor 4 only

C] Debtor 2 only

(] Debtor 4 and Debtor 2 only

() At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value ofthe |
entire property? portion you own?
$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

(C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 16 of 64

Debtor 4 YONEL CANO-CASTILLO

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number Where, ..0....... ce cece teen re tee ne ne EEE DEERE SEAS HERE EERE REECE EAE EEE ESD »

Ee Describe Your Vehicles

What is the property? Check all that apply.
CQ} Single-family home

CQ) Duplex or multi-unit building

L) Condominium or cooperative

(C. Manufactured or mobile home

C) Land

Q Investment property

(2 Timeshare

CJ other

 

Who has an interest in the property? Check one.
C2) Debtor 1 only

() Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $.
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C] check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:

 

 

$ 32,720.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Ci) No

Yes

3.1. Make: TOYOTA
Model: SCION
Year: 2014

Approximate mileage:

Other information:

 

 

 

 

if you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
u Debtor 4 only

L) Debtor 2 only

) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 4 only

] Debtor 2 only

C] Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the |
portion you own?

Current value of the
entire property?

§ 6,500.00 ¢ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 17 of 64

Debtor 1 YONEL CANO-CASTILLO

 

Who has an interest in the property? Check one.

First Name Middle Name
3.3, Make:
Model: C) Debtor 1 only
y C) Debtor 2 only
ear:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

C) Debtor 1 and Debtor 2 only
(} At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) debtor 1 only

C] Debtor 2 only

CQ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(1 Check if this is community property (see
instructions)

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own?

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No

Cl Yes

4.4, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
(4 Debtor 4 only

Cl pebtor 2 only

C) debtor 4 and Debtor 2 only

() At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C] Debtor 1 only

Cl Debtor 2 only

C) Debtor 1 and Debtor 2 only

CY At least one of the debtors and another

(I Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

 

 

5 0.00

 

 

 

page 3
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 18 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known)

First Name Middle Name Last Name

ee Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
C) No ton entatanani ann ina mininemimni - ~ o scanner
Yes. Describe......... FURNITURE $ 700.00
i ee

 

7. Electronics

Examples; Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

UC) No pow ene ne tener sects tnt snc iinet ite nein tenner
W Yes. Describe.......... | ELECTRONICS | 5 400.00

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

WA No neneesennne

( Yes. Describe.......... | $

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

(2 No sens nen enna oe seemsniennns meanness sipiapeinniis sin icitinignatese
() Yes. Describe..........

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

(2 No cessing nse coe cone
C) Yes. Describe.......... |

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

U] No eee sunneiennciiinaaereinnenns boss vinmmnenetnnranenene
\Q Yes. Describe.......... | CLOTHES

 

| $ 150.00

12, Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

LJ No

id Yes. Describe... | $ 100.00

JEWELRY
13. Non-farm animals
Examples: Dogs, cats, birds, horses
WA No eer nner
C] Yes. Describe.......... |

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

(2 No

CQ] Yes. Give specific
information. ............. Po

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Were ........cccccccscessssecssssessss scssecssessssscsuscssssesssesssusesuseessveeesssesssesssssessssssseseussssavesessonsuvesssessssssusessavecsss >

$ 1,350.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 19 of 64

bebtor1  YONEL CANO-CASTILLO

Case number (if known),

 

First Name Middie Name Last Name

Ca Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

46.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W No
CD Ves ccccecsssssssssccscsssssssesssseccsseesssevsuecececuvessossnssessssssssesssssusssis susuessssssuuensunsnsssssnsssssnecceqeutsnnnnseannensssnnnnnet CASE ooccoceeccccccccc $ 0.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
W No
QD Ves wee Institution name:
17.1. Checking account: $
17.2, Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
WY No
QQ) Yes wn Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
w No Name of entity: % of ownership:
C1 Yes. Give specific 0% %
information about
THEM eccccccccssssssseeee 0% % $
0% % 5

 

Official Form 106A/B

Schedule A/B: Property

page 5

 
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 20 of 64

Debtor1 YONEL CANO-CASTILLO

Case number (if known),

 

First Name Middle Name

Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CQ Yes. Give specific Issuer name:
information about
them... ee $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Wd No
C] Yes. List each
account separately. Type of account: Institution name:
401(k) or similar pian: $.
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
A No
CD Ves seen Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: 5
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
Se Issuer name and description:
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 21 of 64

Debtor? YONEL CANO-CASTILLO

First Name Middle Name Last Name

Case number (if known),

 

24. Interests In an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1). ,

Q No
DD Yes cccccccsccssssssssnennteees

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
jj

WZ No
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

C] Yes. Give specific
information about them....

Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WZ No

(] Yes. Give specific
information about them....

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Wd No

C) Yes. Give specific
information about them....

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

W No

CQ Yes. Give specific information | Federal: $
about them, including whether
you already filed the returns State: $
and the tax years. oe
Local: $

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

YW No

C) Yes. Give specific information.............. |

| Alimony: $
Maintenance: $
| | Support: $
Divorce settlement: $
| Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
J No ;
L) Yes. Give specific information............... L

Official Form 106A/B Schedule A/B: Property page 7

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 22 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known)

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

WY No

CJ Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

WZ No

L) Yes. Give specific information.............. !

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No

CQ Yes. Describe each claim. 0... - ee |
$

:

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

CJ Yes. Describe each claim. .......ese | |
$

 

35. Any financial assets you did not already list

Cl Yes. Give specific information............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ooo cece sssesseseeseenenenensssssuesseaucaucsnssssvenecseseascusauesssessesasosecesssessseeseseesessenesceneavenees > $ 0.00

 

 

 

Co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
\ No. Go to Part 6.
CY Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

QO No _gonesrarnenmnaatnsgiieaegina ett yamine ain sarin senntensntnneste —
LJ Yes. Describe.......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
CD Yes. Describe....... ee \,

Official Form 106A/B Schedule A/B: Property page 8
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 23 of 64

Debtor? YONEL CANO-CASTILLO

Case number (if known),
First Name Middie Name Last Name

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

CQ No

 

 

 

 

 

 

 

 

 

 

 

 

CJ Yes. Describe....... | ,
_ I
41. Inventory
OQ No oe 1
C) Yes. Describe....... | i
42. Interests in partnerships or joint ventures
OQ No
Cl Yes. Desoribe....... Name of entity: % of ownership:
% $
% $
% $
43, Customer lists, mailing lists, or other compilations
C} No
() Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
QO No sev gens wg meneame i — _ : van vena
Cl Yes. Describe........
| $
44. Any business-related property you did not already list
CQ No
CQ Yes. Give specific §
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part & Write that number here .o.........cccccccceccssececcsseessssssssnsessssessnssissssssessesssnssesssesssussesssscessssesssasesssisessssessssvesessnusesessseeessessseee >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
GA No. Go to Part 7.
CI Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

1 No

 

Official Form 106A/B Schedule A/B: Property page 9
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 24 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known),

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

C] Yes. Give specific
information. ............

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

C) No

 

50.Farm and fishing supplies, chemicals, and feed

LJ No

 

51.Any farm- and commercial fishing-related property you did not already list
LU] No

Cl] Yes. Give specific
information. ............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that mumber here oo... cccccccccsssssssescsssssen: ssesscsssssssnnsvecceccessossnssnsseseecessonssnnasceeseesuusesteeessnansuneceeceseansansssteeessnnenaes >

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

W No

C) Yes. Give specific
information. ............ i

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here oo... cece neeesscsnsseeseeersnenseeensens > $

 

0.00

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, lime 2 oo... ccecccceesssecsssssseccsesess:scsecsosvssssusssaveccuscssssesssseessesssesesssscsssessusssusssssecsssessusssssecsessssssusessusesensssesssess > $

56. Part 2: Total vehicles, line 5 $

57.Part 3: Total personal and household items, line 15 $ 1,350.00

58, Part 4: Total financial assets, line 36 $ 0.00

59, Part 5: Total business-related property, line 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52. $ 0.00

61.Part 7: Total other property not listed, line 54 +s 0.00

 

62. Total personal property. Add lines 56 through 61. oe. $ 1,350.00 [cory personal property total > +s

32,720.00

1,350.00

 

63. Total of all property on Schedule A/B. Add fine 55 + lime 62.2.0 ceccscsseeseeteeeeesteaeeatenscsecsensessevsseerstacsneaeesensneersiee $

 

34,070.00

 

Official Form 106A/B Schedule A/B: Property

page 10

 

 

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 25 of 64

Fillin this information to identify your case:

peptor1  YONEL CANO-CASTILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number 4) Check if this is an
(If known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04g

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B. Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedtile A/B
Sccaription HOME $32,720.00 Os _ Nev. Rev. Stat. Ann.
Line from Wi 100% of fair market value, up to §115.010, §115.020
Schedule 4/B: 1-1 any applicable statutory limit
“cscrption; MEHICLE ___—=5,0.00 Os _ Nev. Rev. Stat. AnnMO,
Line from Wi 100% of fair market value, up to §21.090(1)(p).
Schedule A/B: 31_ any applicable statutory limit
description; © FURNITURE $700.00 Os Nev. Rev. Stat. Ann.
Line from ( 100% of fair market value, upto §21-090(1)(b)
Schedule A/B: 6 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

WH No

C] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

CL) No
L) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 ol

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 26 of 64

Debtor 1 YONEL CANO-CASTILLO

Case number (if known).

 

First Name

Middle Name Last Name

Ee Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Current value of the Amount of the exemption you claim Specific laws that allow exemption
portion you own

Copy the value from Check only one box for each exemption
Schedule A/B
ELECTRONICS $ 400.00 O¢ . Nev. Rev. Stat. Ann.

 

ft

CLOTHES

 

21.090(1)(b
0d 100% of fair market value, up to 8 (1)(b)

any applicable statutory limit

 

$ 150.00 O¢ . Nev. Rev. Stat. Ann.

 

11

JEWELRY
12

(A 100% of fair market value, up to §21.090(1)(b)

any applicable statutory limit

 

$ 100.00 Qs . Nev. Rev. Stat. Ann.

Wi 100% of fair market value, up to $21.090(1)(a)

any applicable statutory limit

 

$ Os

C} 100% of fair market value, up to
any applicable statutory limit

 

$ Ls

L) 100% of fair market value, up to
any applicable statutory limit

$ Os

LJ 100% of fair market value, up to
any applicable statutory limit

 

$ Ls

LJ 100% of fair market value, up to
any applicable statutory limit

 

$ Us

() 100% of fair market value, up to
any applicable statutory limit

 

$ Os
) 100% of fair market value, up to
any applicable statutory limit

 

$ Cs

C) 100% of fair market value, up to
any applicable statutory limit

 

$ Us

LJ) 100% of fair market value, up to
any applicable statutory limit

 

$ Os

C2 100% of fair market value, up to
any applicable statutory limit

 

Ld

Schedule C: The Property You Claim as Exempt page__—iof__

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 27 of 64

Fill in this information to identify your case:

YONEL CANO-CASTILLO

Middie Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISCTRICT OF NEVADA

Case number

 

 

(if known)

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

(2 Check if this is an
amended filing

12115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

4. Do any creditors have claims secured by your property?
(I No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Yes. Fill in all of the information below.

List All Secured Claims

 

FREEDOM MORTGAGE

 

Creditor's Name

As much as possible, list the claims in alphabetical order according to the creditor's name.

Describe the property that secures the claim:

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.

Column A Column B Column C
Vatue of collateral. . Unsecured

Do not deduct the that supports this portion

value of collateral. claim ifany ©.

$

 

 

 

HOME

 

 

 

 

10500 KINCAID DR

Number Street

STE 300

FISHERS IN 46047
City State ZIP Code

Who owes the debt? Check one.

( Debtor 1 only

CQ) Debtor 2 only

(J Debtor 1 and Debtor 2 only

wf At least one of the debtors and another

(J Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.

mf Contingent

CY Untiquidated

QO) Disputed

Nature of lien. Check all that apply.

wf An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

QO Judgment lien from a lawsuit

CJ Other (including a right to offset)

Last 4 digits of account number

189,012.00 ¢ 221,732.00 5

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2) TOYOTA MOTOR CREDIT Describe the property that secures the claim: $11,145.00 s 6,500.00 ¢
Creditors Name
PO BOX 105386
Number Street
As of the date you file, the claim is: Check ail that apply.
a Contingent
ATLANTA GA 30348 ©) unliquidated
City State ZIP Code go Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
w Debtor 1 only id An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
C2 Debtor 1 and Debtor 2 only U1 Statutory tien (such as tax lien, mechanic's lien)
C] Atleast one of the debtors and another () Judgment lien from a lawsuit
C2 Other (including a right to offset)
Cl Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: 200,157.00 |
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 28 of 64

Fill in this information to identify your case:

YONEL CANO-CASTILLO

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

LI Check if this is an

Case number amended filing

(if known)

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 41 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

12/15

 

| Part 1: | List All of Your PRIORITY Unsecured Claims

 

No. Go fo Part 2.
C) Yes.

 

 

 

 

 

 

1. Do any creditors have priority unsecured claims against you?

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State

Who incurred the debt? Check one.

U Debtor 4 only

CO) Debtor 2 only

(] Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

ZIP Code

CQ] Check if this claim is for a community debt

is the claim subject to offset?
OQ) No
Dyes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority Nonpriority
amount amount
2.1
Last 4 digits ofaccountnumber_ ss = ts §. $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Gily Slate ZIP Code (1 Contingent
; C) unliquidated
Who incurred the debt? Check one. Q Disputed
OQ) debtor 1 only
(] Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C] Domestic support obligations
At least one of the debtors and another () Taxes and certain other debts you owe the government
1 Check if this claim is for a community debt {) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
UO No (2 other. Specify
QQ] yes
2.2 Last 4 digits of accountnumber = 6g $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

Q Untiquidated

Q Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

oOo ooo

Other. Specify

 

page 1 of re

 
Debtor 1

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 29 of 64

YONEL CANO-CASTILLO

 

First Name Middle Name Last Name

Case number (if known),

 

3. Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one

nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

Offici

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

Q) Debtor 2 only

C] Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

7 No
C] Yes

al Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page __

Total claim
fs | CREDIT ONE BANK Last 4 digits of account number 6 540.00
Nonpriority Creditors Name $ :
6801 S. CIMARRON RD When was the debt incurred?
Number Street
LAS VEGAS NV 89113
City State ZIP Coda As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check one. (C) unliquidated
A Debtor 1 only O Disputed
OQ Debtor 2 only
CJ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
O) At least one of the debtors and another student loans
O Check if this claim is fora community debt C) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? OQ) Debts to pension or profit-sharing plans, and other similar debts
i no W other. specity CREDIT CARD
CQ) Yes
42 CREDIT ONE BANK Last 4digits of account number $ 1,050.00
Nonpriority Creditors Name When was the debt incurred?
6801 S. CIMARRON RD
Number Street
LAS VEGAS NV 89113 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. Q Unliquidated
C] Debtor 4 only 1 disputed
Q) Debtor 2 only
Q) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ At least one of the debtors and another CJ student loans
Q ees og . (1 Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts
CQ No OQ other. Specify
C) Yes
4.3
ba | DISCOVER BANK Last 4 digits of account number 4158.00
Nonpriorily Creditor's Name Wh the debt i 4? Bn
en was the debt incurred?
PO BOX 15316
Number Street
WILMINGTON DE 19850
Giy Stale Fi Code As of the date you file, the claim is: Check all that apply.

Q Contingent
QQ) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

U2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Wf other. Speciy CREDIT CARD

 

 
+

Debtor 1 YONEL CANO-CASTILLO

 

First Name Middle Name Last Name

 

Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 30 of 64

Case number (if known),

™ Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

  
 
 
 

 

 

 

 

 

 

 

SYNCB/SAMS CLUB

 

 

 

Nonpriority Creditors Name

4125 WINWARD PLAZA

 

 

Number Street
ALPHARETTA GA 30005
City State ZIP Code

Who incurred the debt? Check one.

W, Debtor 7 only

UY Debtor 2 only

C) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

a No
CQ ves

 

Official Form 106E/F

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify CREDIT CARD

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
ia . Last 4 digits of nt numb
BEST BUY/CBNA ast 4 digits of account number __ — — ¢ 964.00
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 6497
Number Street
As of the dat file, the claim is: Check all that apply.
SIOUX FALLS SD 57117 Sone ene YON se hrene le SPRY
City State ZIP Code © Contingent
C2 Unliquidated
Who incurred the debt? Check one. i) Disputed
Wf Debtor 1 only
. CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only UO Student toans
JO AM least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
: Q Check if this claim is for a community debt you did not report as Priority claims
foe sta CQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. Specify CREDIT CARD
rf No
QO Yes
4.5] igi 2,000.00
I CITI CARDS CBNA/COSTCO Last 4 digits of account number $ :
Nonpriority Creditors Name
When was the debt incurred?
701 E. GOTH ST N
Number Street
. As of the date you file, the claim is: Check all that apply.
SIOUX FALLS SD 57104 s° y sec anrak apply
City State ZIP Code C) contingent
(2 unliquidated
Who incurred the debt? Check one. O disputed
U Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only O] Student foans
O) Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as Priority claims .
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A other. Specify CREDIT CARD
FI No
Cl Yes
4.6 | s_ 1,000.00

 

page of (

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 31 of 64

Debtor 4 YONEL CANO-CASTILLO

 

First Name Middte Name Last Name

Case number (if known),

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

7) Debtor 4 only

QO Debtor 2 only

(2 bebtor 4 and Debtor 2 only

(2 Atteast one of the debtors and another

Cl Check if this claim is for a community debt

Is the claim subject to offset?

| No
C] ves

 

Official Form 106E/F

Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify INSTALLMENT LOAN

Schedule E/F: Creditors Who Have Unsecured Claims

sage off

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.7 igi b
TOYOTA MOTOR CREDIT Last 4 digits of account number $ 37,368.00
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 105386 °
ATLANTA GA 30348 As of the date you file, the claim is: Check all that apply.
City State ZIP Code OQ) Contingent
(J Untiquidated
Who incurred the debt? Check one. © disputed
Yi Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) pebtor 4 and Debtor 2 only 2) student toans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) check if this claim is for a community debt you did not report as priority claims |
UO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specify AUTO LOAN
wf No
QO Yes
4.8] igi 14,739.00
CONN CREDIT CORP Last 4 digits of account number $. .
Nonpniority Creditors Name
When was the debt incurred?
143 W CALIFORNIA BLVD
Number Street
As of the dat file, the claim is: Check all that apply.
PASADENA CA 91105 s ate you file, the claim is: Check all that apply
City State ZIP Code C) Contingent
; QQ unliquidated
Who incurred the debt? Check one. Q disputed
UW Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student joans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims .
CQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. specify INSTALLMENT LOAN
wa No
C] ves
4.9} s__786.00
AMERICAN FIRST FINANCE Last 4 digits of accountnumber
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 565848
Numb: Street
DALLAS re TX 75356 As of the date you file, the claim is: Check all that apply.
City State ZIP Code OQ) Contingent

©

 

 
Debtor 1

Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 32 of 64

YONEL CANO-CASTILLO

 

First Name Middie Name

Last Name

Case number (if known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

U Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

UO Check if this claim is for a community debt

Is the claim subject to offset?

a No
C1 yes

OQ Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

Wi Other. Specify PAYDAY LOAN

 

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Totai claim
40 Last 4 digits of b
VERIZON as igits of account number $ 1,000.00
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 15124
Numbi Street
ALBANY ree NY 12242 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code CQ) Contingent
C] Unliquidated
Who incurred the debt? Check one. ©) pisputed
7 Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O stugent loans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
CQ) Check if this claim is for a community debt you did not report as priority claims a
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset?  otner. Specity PHONE LINE
wf No
Q) Yes
Le Last 4 digits of account number $1,500.00
MONEY TREE ee mn me eee
Nonpriority Creditors Name
When was the debt incurred?
2615 E. TROPICANA AVE
Number Street
As of the date you file, the claim is: Check all that apply.
LAS VEGAS NV 89121 y ex erase
City State ZIP Code (2 Contingent
Q Unliquidated
Who incurred the debt? Check one. OQ) Disputed
| Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims _
CQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specity, PAYDAY LOAN
| No
QI Yes
[HE 5 1,080.00
OPPORTUN Last 4 digits of account number
Nonpriority Creditors Name
When was the debt incurred?
1814 E. CHARLESTON BLVD
Number Street As of the date you file, the claim is: Check all that appl
', : Check all that a) .
LAS VEGAS NV 89104 ¥ pe
City State ZIP Code (2 Contingent

page__ of

 

 
Debtor 1

Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 33 of 64

YONEL CANO-CASTILLO

 

First Name Middle Name Last Name

Case number (if known),

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

U Debtor 7 only

2 Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

bf No

QO Yes

() unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C] Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC] Debts to pension or profit-sharing plans, and other similar debts

UZ other. specify PAYDAY LOAN

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
£3 CHECK CITY Last 4 digits of account number $ 1,175.00
Nonpriority Creditors Name
When was the debt incurred?
4125 S. EASTERN AVE STE 101
bi Street
LAS VEGAS NV 89119 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code C) Contingent
. Q Unliquidated
Who incurred the debt? Check one. ©) Disputed
Yi Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only C student toans
U1 Atleast one of the debtors and another CI Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims
¥ (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. specity PAYDAY LOAN
w@ No
Q Yes
4d RAPID CASH Last 4 digits of account number ___ _ $_ 1,300.00
Nonpriority Creditors Name
When was the debt incurred?
3475 E. FLAMINGO RD
Number Street
As of the date you file, the claim is: Check all that ly.
LAS VEGAS NV 89121 y © chan iss Mees ean Sly
City State ZIP Code ) Contingent
. QO Unliquidated
Who incurred the debt? Check one. CO) pisputed
W. Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 0 Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. specity, PAYDAY LOAN
| No
1 Yes
WIG} 3_ 1,700.00
KORNERSTONE CREDIT LLC Last 4 digits of accountnumber
Nonpriority Creditors Name
When was the debt incurred?
1111 DRAPER PKWY STE 200
Number As of the date you file, the claim is: Check all that appl
' : Check all that a .
ALTADENA CA 91001 y ad
City State ZIP Code QO) Contingent

Y 40
page © of

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 34 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 YONEL CANO-CASTILLO Case number (if known)
First Name Middle Name Last Name
Eo Your NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
uid ACIMA Last 4 digits of account number $ 4,250.00
Nonpriority Creditors Name
When was the debt incurred?
9815 S MONROE ST 4TH FLOOR
Numb Street
SANDY fee UT 84070 As of the date you file, the claim is: Check all that apply.
City State ZIP Code OQ Contingent
(unliquidated
Who incurred the debt? Check one. C) Disputed
vf Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only 2 student loans
U1 Atteast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
UJ Check if this claim is for a community debt you did not report as priority claims a
UO debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify. PAYDAY LOAN
w No
QO) ves
14 PROGRESSIVE Last 4 digits of account number $_ 1,800.00
Nonpriority Creditors Name .
When was the debt incurred?
4080 BOULDER HWY
Number Street
As of the date you file, the claim is: Check ail that apply.
LAS VEGAS NV 89121 ¥ aapey
City State ZIP Code (C) Contingent
() Unliquidated
Who incurred the debt? Check one. CI Disputed
7 Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
\s the claim subject to offset? (4 other. Specity_ INSTALLMENT
| No
UO Yes
s_1,200.00
WELLS FARGO Last 4 digits of account number i ss
Nonpriority Creditors Name
When was the debt incurred?
PO BOX 51193
Number Street
As of the date you file, the claim is: Check all that apply.
LOS ANGELES CA 90051 y id
City State ZIP Code Q) Contingent
Q Unliquidated
Who incurred the debt? Check one. . O disputed
7) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims _
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specify. CREDIT LINE
w No
U) Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims nage / o JY

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 35 of 64

Debtor 4 YONEL CANO-CASTILLO

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

4 WEST CREEK

 

Nonpriority Creditors Name

 

 

PO BOX 5518

Number Street

GLENN ALLEN VA 23058
City State ZIP Code

Who incurred the debt? Check one.

Wf Debtor 1 only

CQ Debtor 2 only

C) Debtor 4 and Debtor 2 only

() Atleast one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

UO No
QO) Yes

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total. claim

Last 4 digits of account number $ 4 250.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
( Unliquidated
CQ Disputed

Type of NONPRIORITY unsecured claim:

U2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

A other. Specity_ INSTALLMENT LOAN

 

 

 

 

 

 

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

CJ Debtor 1 only

QO) Debtor 2 only

OQ) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Cl Check if this claim is for a community debt

ts the claim subject to offset?

2 No
Q] Yes

 

Official Form 106E/F

Last 4 digits of account number $
Nonpriority Creditors Name
When was the debt incurred?
Numb Street
umber mee As of the date you file, the claim is: Check all that apply.
City State ZIP Code 2 Contingent
OQ Unliquidatea
Who incurred the debt? Check one. Q Disputed
Q) Debtor 1 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C2 student toans
Atleast one of the debtors and another UO Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims |
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specify
C) No
QO) Yes
|_| $

Last 4 digits of account number _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

UO Contingent
OQ) unliquidated
CQ) Disputed

Type of NONPRIORITY unsecured claim:

Cl student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts
| Other. Specify.

Schedule E/F: Creditors Who Have Unsecured Claims ma) of /O

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 36 of 64
Debtor 1 YONEL CANO-CASTILLO Case number (if known)

First Name Middle Name Last Name

 

 

a List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
i 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 4 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
}
| 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
i additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured Claims
Last4 digits ofaccountnumber_
NY cts ceninenanenineracee nnn SHME  AIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
' Last 4 digits of account number ___ _
MY eee nnernntnnaaneneanerergane ME IP Code sonst ea es nnnsapnumcnanta i utes se atanunienaeiiie sisi a oo .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street CQ) Part 2: Creditors with Nonpriority Unsecured
Claims
. Last 4 digits ofaccountnumber_
Cily State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street (] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State 2iP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QC) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_
City State ZIP Code
I On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street : : te
QC) Part 2: Creditors with Nonpriority Unsecured
Claims
Cily Slaie TIP Code Last 4 digits of accountnumber_

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims nag’ o« (V

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 37 of 64

Debtor 4 YONEL CANO-CASTILLO

First Name Middle Name Last Name

Ea Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

 

Official Form 106E/F

 

6a.

6b.

6c.

6d.

6e.

6h.

Gi.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

6j.

Case number (if known)

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
$ 0.00
+3 0.00
$ 75,859.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

/O

page. of

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 38 of 64

Fill in this information to identify your case:

pebtor +4» YONEL CANO-CASTILLO

First Name Middle Name

 

Debtor 2
(Spouse If filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Nevada

 

Ginown C) Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space [is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
| No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C} Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

i Name

 

Number Street

 

 

| City State ZIP Code
bom

 

| Name

 

 

| Number Street

City State ZIP Code

 

 

2.3

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

2.4

 

Name

 

Number Street

 

City State ZIP Code

 

 

2.5)

Name

 

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1lof_
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 39 of 64

Fill in this information to identify your case:

Debtor 1 YONEL CANO-CASTILLO

First Namo Middle Name

Debtor 2
(Spouse, if filing) First Name Middie Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number
(if known)

 

CJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

4. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.) i

(3 No t
Wi ves :
| 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
rs) No. Go te line 3.
Cl Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
C) No |

C) Yes. in which community state or territory did you live? . Fillin the name and current address of that person.

 

 

; Name of your spouse, former spouse, or legal equivalent :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

! Number Street
City State ZIP Code
3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.14 -
| MISLADYS SUAREZ-RODRIGUEZ Wf Schedule D, line 2.1
6281 OREAD AVE W schedule E/F, line 4.7
Number Street C) Schedule G, line
LAS VEGAS NV 89139
City State ZIP Code
3.2 |
CQ) Schedule D, line
Name
QO) Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code
3.3 |
Q Schedule D, line
; Name el
CQ) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors pagetof_
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 40 of 64

Fill in this information to identify your case:

Debtor 4 YONEL CANO-CASTILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Check if this is:
(if known)
L) An amended filing

) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM / DDI YyYYY
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 1: | Describe Employment

1. Fillin your employment
information. - Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

 

attach a separate page with
information about eaditional Employment status wi Employed QO Employed
employers. C] Not employed CY Not employed
Include part-time, seasonal, or
self-employed work.

poy Occupation KITCHEN WORKER
Occupation may include student
or homemaker, if it applies.

Employer's name CAESARS PALACE

 

Employer's address ONE HARRAH'S COURT

Number Street Number Street

 

 

 

LAS VEGAS NV 89119
City State ZIP Code City State ZIP Code

How long employed there? 6 YEARS 6 YEARS

er Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $2,777.84 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 + $
_ 4. Calculate gross income. Add line 2 + line 3. 4. $__ 2,777.84 $

 

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
 

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
. non-filing spouse
Copy line 4 Were... cceecsessessssceesessessssssscsscsesscassesssscsrsscsesessssusaveneeasansseenesseas >4.  $_ 2,777.84 $
_5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. $ 493.36 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement plans 5c. og 0.00 $
5d. Required repayments of retirement fund loans 5d. § 0.00 $
Se. Insurance Se. $ 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. $ 49.50 $
5h. Other deductions. Specify: 5h. +3 0.00 + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6. § 0.00 $
_ 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $2,234.98 $
8, List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. *
8b. Interest and dividends 8b.  § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8e. *
8d. Unemployment compensation 8d. $ 0.00 $
8e. Social Security 8e.  §¢ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf =§ 0.00 $
8g. Pension or retirement income 8g. $¢ 0.00 $
8h. Other monthly income. Specify: 8h. + $ 0.00 +$
(| 9, Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. | $ 0.00 $
'10. Calculate monthly income. Add line 7 + line 9. 98 _
_ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. §__2,234 98 + 5 0.08 =f 2,234.98
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
| Specify: 11.4% $ 0.00
42, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $___ 2,234.98
Combined

Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 41 of 64

Debtor 4 YONEL CANO-CASTILLO

 

 

 

 

Case number (i known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ 13.Do you expect an increase or decrease within the year after you file this form?

1

Official Form 106}

No.

 

 

 

monthly income

 

() Yes. Explain:

 

 

Schedule I: Your Income

page 2

 

 
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 42 of 64

Fill in this information to identify your case:

Debtor YONEL CANO-CASTILLO_ a Check if this is:

Debtor 2 ( An amended filing

(Spouse, if filing) First Name Middle Name Last Name
C) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DISTRICT OF NEVADA expenses as of the following date:

 

rineaiiiiaal MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

rae Describe Your Household

1. Is this a joint case?

 

 

Wi No. Goto line 2.
OQ) Yes. Does Debtor 2 live in a separate household?

QC No
(Cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

2. Do you have dependents? OQ] No

 

 

 

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent... Q
Do not state the dependents’ BROTHER 33 a No
names. Yes
MOM 58 U1 No
wi Yes
DAD af U1 No
Yes
Cl No
Cl Yes
C) No
C] Yes
3. Do your expenses include w No

expenses of people other than QO
_ yourself and your dependents?‘ Yes

re Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and Oe ny
$ 1,150.00
any rent for the ground or lot. 4

If not included in line 4:

4a, Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. §. 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-15024-btb Doc1 Entered 08/05/19 15:26:02 Page 43 of 64

Debtor 4 YONEL CANO-CASTILLO

10.
44.

12.

13.

14.

15,

16.

17.

18.

19.

20.

Official Form 106J

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

isa. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
47a, Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c, Other. Specify:

 

17d. Other. Specify:

 

Case number (if known).

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your income (Official Form 106}).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a,
6b.
6c.

6d.

10.

11.

12.

13.

14,

15b.
15c.

15d.

16.

17a,

17b.

17d.

18.

19.

20a.

20b.

20c,

20d.

20e.

Your expenses

$

mA fF#eF fF fF§ wf fF

Ff Ff Ff fF

fA FF fF

fA fF Ff Ff €

0.00

110.00
50.00

100.00
0.00

600.00
0.00
50.00
50.00
0.00

200.00

0.00
0.00

0.00
0.00

98.00
0.00

0.00

229.00
0.00
0.00
0.00

0.00
0.00
0.00
0.00
0.00

0.00
0.00

page 2

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 44 of 64

 

 

 

Debtor 14 YONEL CANO-CASTILLO Case number (if known)
First Name Middle Name Last Name
21. Other. Specify: 21. +S 0.00

 

22. Calculate your monthly expenses.

 

22a. Add lines 4 through 21. 22a. | § 2,637.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. | ¢ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. . 22c, $ 0.00

 

23. Calculate your monthly net income.

 

 

. , § 2,234.98
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. mg 2,637.00
23c. Subtract your monthly expenses from your monthly income. -402.02
The result is your monthly net income. 23c, $______ ee

 

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

wi No.

Cl Yes. | Explain here:

| -
|
|
|
|
t

Official Form 106J Schedule J: Your Expenses page 3
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 45 of 64

Fill in this information to identify your case:

Debtor 1 YONEL CANO-CASTILLO

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
{If known)

 

 

CJ Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42118

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Cl No
w Yes. Name of person, AMY MILLER

. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

tot 1 Signature of Debtor 2

 

Date
I YYYY MM/ DD / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Case 19-15024-bib Doci1

Fillin this information to identify your case:

Debtor 4 YONEL CANO-CASTILLO

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

 

(if known}

 

 

Official Form 107

Entered 08/05/19 15:26:02 Page 46 of 64

(] Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

QQ) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MW No

L) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

 

Number Street

 

 

City State ZIP Code

 

Number Street

 

 

City State ZIP Code

Dates Debtor1 Debtor 2:

Dates Debtor 2

 

 

 

 

lived there lived there
C) same as Debtor 1 CQ same as Debtor 1
From From
Number Street
To To
City State ZIP Code
C] same as Debtor 1 C) same as Debtor 4
From From
Number Street
To To

 

 

City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

CJ Yes. Make sure you fill out Schedule H: Your Codehtors (Official Form 106H).

EE Explain the Sources of Your Income

Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Official Form 107

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 47 of 64

Debtor1 .YONEL CANO-CASTILLO

Case number (if known),
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
J No
W Yes. Fill in the details.

          

_ Debtor 1 . [Debtor2
Sources of income Gross income Sources of income Gross income
Check alf that apply. (before deductions and = Check all that apply. (before deductions and
exclusions) exclusions)
* wi Wages, commissions, C) Wages, commissions,
From January 1 of current year until bonuses, tins $ 19,444.93 bonuses, tios $
the date you filed for bankruptcy: Onuses, iP _ ne nuses, Up
Q) Operating a business QO Operating a business
. wi Wages, commissions, C) Wages, commissions,
For last calendar year: bonuses, tips $ 36,870.57 bonuses, tips $
(January 1 to December 31,2018 __) (J Operating a business (2 Operating a business
For the calendar year before that: w Wages, commissions, | Wages, commissions,
bonuses, tips $ 34 498.48 bonuses, tips $
(January 1 to December 31 2017 _) | Operating a business : L) operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

Q) Yes. Fill in the details.

| Debtor 1

 

 

 

 

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
For last calendar year:
(January 1 to December 31,2018)
YYYY
$
For the calendar year before that: $ $
(January 1 to December 31,2017__) - $ $
YYYY as
$ $

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 48 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known),

 

First Name Middle Name Last Name

Por List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CJ No. Go to line 7.

() Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

“i Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

wi No. Go to line 7.
(] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
— $ $ ) Mortgage
Creditor’s Name
C) car
Number Street Q Credit card
() Loan repayment
CQ] Suppliers or vendors
City State ZIP Code CY other
$ $ CY Mortgage
Creditor’s Name
() car
Number Street O) credit card
C) Loan repayment
Q Suppliers or vendors
Gily State ZIP Code O) other
§ $ a Mortgage
Creditors Name
Q) car
Number Street C) credit card
UL) Loan repayment
C) Suppliers or vendors
City State ZIP Code () other
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 49 of 64

Debtor? YONEL CANO-CASTILLO

First Name

Last Name

Case number (if known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony. :

Wi No

CU) Yes. List all payments to an insider.

Dates of
payment

 

insider's Name

 

Number Street

 

 

City

State ZIP Code

 

insider's Name

 

Number Street

 

 

City

State ZIP Code

Total amount Amount you still Reason for this payment
paid owe

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

UW no

C} Yes. List all payments that benefited an insider.

Dates of
payment

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

 

insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Total amount Amount you still Reason for this payment

id we Hort
pa owe __ Include creditor's name

page 4

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 50 of 64

Debtor 4 YONEL CANO-CASTILLO

First Name Middle Name Last Name

Case number (if known),

 

hz identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Wi No

Cl Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title i Court Name C) Pending
C] on appeal
Number — Street Q Concluded
Case number
City State ZIP Code
Casetile Court Name L) Pending
U on appeal
Number Street ) Concluded
Case number
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

WM No. Go toline 11.
C) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

Q Property was repossessed.

 

Q) Property was foreclosed.
() Property was garnished.

 

City State ZIP Code t) Property was attached, seized, or levied.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

Property was repossessed.

 

Property was foreclosed.
Property was garnished.

 

City State ZIP Code

cCoood

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 51 of 64

Debtor 4 YONEL CANO-CASTILLO Case number (if known)

 

 

First Name Middle Name Last Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Z No

C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name |
| $
Number Street |
City State ZIP Code Last 4 digits of account number: XXXX-

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

@ No
UL] Yes

Ea List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

QJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship te you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person . the gifts
- $
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 52 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known),

First Name Middle Name Last Name

 

 

14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

WW No

C] Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MW No

(J Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . en oo, loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

46. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

i No

() Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid : | made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 53 of 64

YONEL CANO-CASTILLO

Case number (if known).

 

Last Name

 

Description and vatue of any property transferred

 

 

 

 

Debtor 1
First Name Middle Name
Person Who Was Paid
Number Street
City State ZIP Code

 

Email or website address

 

Wf No

CL) Yes. Fill in the details.

Person Who Made the Payment, if Not You

Description and value of any property transferred

 

Person Who Was Paid

 

Number Street

 

 

City State

 

ZIP Code

 

 

Amount of
payment

Date payment or
transfer was made

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Date payment or
transfer was
made

Amount of payment

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

wi No
( Yes. Fill in the details.

Description and value of property
transferred

 

Person Who Received Transfer

 

 

 

 

 

 

 

Number Street

City State ZIP Code
Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person's relationship to you

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Describe any property or payments received
or debts paid in exchange

Date transfer
was made

page 8

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 54 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known),

First Name Middle Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

W No

C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

(] Yes. Fill in the details.

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial institution
XXXX-_ Q) Checking _ $
Number Street () Savings
a Money market
Q) Brokerage
City State ZIP Code Q Other
XXXX- OC) checking $
Name of Financial Institution _
) Savings
Number Street : C) Money market

QQ Brokerage

 

CD other

 

City State ZIP Code

21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
wi No
CI Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
_ have it?
|
/Q)No
Name of Financial Institution Name | UC) Yes
i i
|
Number Street Number Street |
/ i
City State ZIP Code |

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 55 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known).

First Name Middle Name Last Name

 

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
|
LI No
Name of Storage Facility Name | QO Yes
Number Street Number Street

 

CityState ZIP Code

 

 

City State ZIP Code

identify Property You Hold or Control for Someone Else

 

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
Q) Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner’s Name

 

Street

 

Number Street

 

 

 

 

City State ZIP Code :
City State ZIP Code . i

Part 10: Give Details About Environmental Information

 

 

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

fi Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

(] Yes. Fill in the detaits.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
|
Name of site Governmentai unit i
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 56 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known),

First Name Middle Name Last Name

 

 

25.Have you notified any governmental unit of any release of hazardous material?

MW No

CJ Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
| |
Name of site Governmental unit |
|
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

CJ Yes. Fill in the details.

Court or agency Nature of the case Status of the

 

 

 

case
Case title. oO ;
Court Name Pending
QO On appeal
Number Street C) concluded
Case number City State ZIP Code

Ce Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
() Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CQ A member of a limited liability company (LLC) or limited liability partnership (LLP)
La partner in a partnership
an officer, director, or managing executive of a corporation

 

 

 

CD An owner of at least 5% of the voting or equity securities of a corporation

ww No, None of the above applies. Go to Part 12. _
(J Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN,

 

Business Name

 

 

 

 

EIN: ee
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code .
Describe the nature of the business Employer Identification number

 

Do not include Social Security number or ITIN.
Business Name

 

 

 

EIN;
Number Street -
Name of accountant or bookkeeper Dates business existed
From ___.s*‘To

 

City State ZIP Code

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 57 of 64

Debtor 1 YONEL CANO-CASTILLO Case number (if known)

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN; oe
l ~ ;
Number Street Name of accountant or bookkeeper Dates business existed
. : i
|
From To

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

QO) No
C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x

Signature of Debtor 2

 

 

Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

No
C) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

OQ No

a Yes. Name of person hat Nay . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 58 of 64

Fillin this information to identify your case:

Debtor 1 YONEL CANO-CASTILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Gase number CI Check if this is an
(If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 si2zs

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

Mm you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form. ,

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral © What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s
name: FREEDOM MORTGAGE CJ Surrender the property. U) No
_ CJ Retain the property and redeem it. wi Yes
propery of Single Family Home (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.

Wi Retain the property and [explain]; Continue
to make payments.

 

Creditor’s
name: TOYOTA MOTOR CREDIT (Q Surrender the property. UO No
LL) Retain the property and redeem it. wi Yes

reper of Vehicle LJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.

wi Retain the property and [explain]: Continue
to make payments.

 

 

 

 

 

 

Creditor’s U) Surrender the property. OC No
name: (2) Retain the property and redeem it. O Yes
propery of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:
Creditor's L) Surrender the property. QC No
name: ; C] Retain the property and redeem it. Yes
repel of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page i

 
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 59 of 64

Debtor 4 YONEL CANO-CASTILLO Case number (if known)

First Name Middle Name Last Name

Era List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired persona! property leases Will the lease be assumed?

Lessor’s name: OC) No
Uy

Description of leased es

property:

Lessor's name: C] No
Cy

Description of leased °s

property:

Lessor’s name: ONo

Description of leased UL) Yes

property:

Lessor’s name: QO No
QC) Yes

Description of leased

property:

Lessor’s name: LI No
UL) Yes

Description of leased

property:

Lessor’s name: CNo

C) Yes

Description of leased

property:

Lessor's name: . CI No
CL) Yes

Description of leased
property:

a Sign Below

Under penalty of perjury, I declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

 

 

we

Soy

   

x“

Signature of Debtor 2

 

Signa

Date e : \ Date

MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 19-15024-bib Doc1

Fill in this information to identify your case:

YONEL CANO-CASTILLO

First Name Middle Name

Debtor 1

Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number
(If known)

 

Entered 08/05/19 15:26:02 Page 60 of 64

         
   

Check one box only as directed in this form and in
Form 122A-1Supp:

wi 1. There is no presumption of abuse.

     
       

(J 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A~-2).

(J 3. The Means Test does not apply now because of
qualified military service but it could apply later.

   

 

 

 

(J Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income

 

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

| Part 1: | Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
A] Not married. Fill out Column A, lines 2-11.
(J Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

L] Married and your spouse is NOT filing with you. You and your spouse are:
LJ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

| Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column B
Debtor 2 or
non-filing spouse

Column A
Debtor 1

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_ 2,777.84 $

3. Alimony and maintenance payments. Do not include payments from a spouse if

Column B is filled in. g____ 0.00 §

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. g___0.00 $

5. Net income from operating a business, profession,

 

 

 

or farm Debtor 1 | Debtor 2

Gross receipts (before all deductions) $ = Se

Ordinary and necessary operating expenses —$§ -$

Net monthly income from a business, profession, orfarm ¢ 0.00 ¢ PoPy, g 0.00 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly income from rental or other real property g 0.00 noPyy, $ 0.00
7. Interest, dividends, and royalties $ 0.00

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 61 of 64

 

 

 

Debtor 1 YONEL CANO-CASTILLO Case number (if known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: oe v
FOP YOU Lee cccsesescsseesscsesscssnesesscessssssssneseensseesnenseveaneeeees $
FOP YOUT SPOUSE... eessseecseecssensecseesseesseesseesessneeanesneesnesniss $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

 

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00
0.00
Total amounts from separate pages, if any. : +3 0.00 +¢§
11. Calculate your total current monthly income. Add lines 2 through 10 for each + —_
column. Then add the total for Column A to the total for Column B. g 2,777.84 $ “I$ 2,777.84
Total current
monthly income
Ey Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps: nn
42a. Copy your total current monthly income from HME 14... cccssssesecssssssecssssssessssseetessesessssessssnssnecesssuaseasiise Gopy line 11 here™> $_ 2,777.84 |
Multiply by 12 (the number of months in a year). x 12
12b, The result is your annual income for this part of the form. 12b, $33,334.16 |
13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. -NEVADA
Fill in the number of people in your household. . 4
Fill in the median family income for your state and size of household. eveeseneestssscaesscnseneensseeesansseseeerssersusansaeeneansueennaesueans 13. $72,918.00

 

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

j4a. Wl Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2,
Go to Part 3 and fill out Form 122A~2.

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x

Signature of Debtor 2

 

 

Date
MM/ DD /YYYY

 

If you checked line 14a, do NOT fill out or file Form 122A~2.

 

If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 19-15024-btb Doci1 Entered 08/05/19 15:26:02 Page 62 of 64

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
kok Ke ok OR
)
In re: ) Bankruptcy No.:
YONEL CANO-CASTILLO Chapter 7
) VERIFICATION OF CREDITOR
) MATRIX
)
)
Debtor(s). )
)
)

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge.

Date_ Udi |ao14 Signature_ C7
ye SF

Date Signature

 

 

vercredmatrix.wpd rev. 4/12/07

 
Case 19-15024-bib

CREDIT ONE BANK
6801 S. CIMARRON RD
LAS VEGAS, NV 89113

DISCOVER BANK
PO BOX 15316
WILMINGTON, DE 19850

BEST BUY/CBNA
PO BOX 6497
SIOUX FALLS, SD 57117

CITi CARDS CBNA
701 E. 60TH STN
SIOUX FALLS, SD 57104

SYNCB/SAMS CLUB
4125 WINWARD PLAZA
ALPHARETTA, GA 30005

FREEDOM MORTGAGE
10500 KINCAID DR STE 300
FISHERS, IN 46037

TOYOTA MOTOR CREDIT
PO BOX 105386
ATLANTA, GA 30348

CONN CREDIT CORP
PO BOX 2358
BEAUMONT, TX 77704

AMERICAN FIRST FINANCE
PO BOX 565848
DALLAS, TX 75356

VERIZON
PO BOX 15124
ALBANY, NY 12212

MONEY TREE
2615 E. TROPICANA AVE
LAS VEGAS, NV 89121

Doc 1 Entered 08/05/19 15:26:02 Page 63 of 64

CREDITOR MATRIX
YONEL CANO-CASTILLO

 
Case 19-15024-bib

OPPORTUN
1814 E. CHARLESTON BLVD
LAS VEGAS, NV 89104

CHECK CITY
4125 S. EASTERN AVE STE 101
LAS VEGAS, NV 89119

RAPID CASH
3475 E. FLAMINGO RD
LAS VEGAS, NV 89121

KORNERSTONE CREDIT LLC
1111 DRAPER PKWY STE 200
DRAPER, UT 84020

ACIMA

9815 S MONROE ST
ATH FLOOR

SANDY, UT 84070

PROGRESSIVE
4080 BOULDER HWY
LAS VEGAS, NV 89121

WELLS FARGO
PO BOX 51193
LOS ANGELES, CA 90051

WEST CREEK FINANCE
PO BOX 5518
GLENN ALLEN, VA 23058

Doc 1 Entered 08/05/19 15:26:02 Page 64 of 64

CREDITOR MATRIX
YONEL CANO-CASTILLO

 

 
